DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, and 4-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) an abstract idea; the abstract idea is not integrated into a practical application; and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The result of the subject matter eligibility test can be seen below:
Are the claims to a process, machine, manufacture or composition of matter?
	Yes. Claims 1-12 are to a machine; and claims 13-19 are to processes. 
Do the claims recite an abstract idea, law of nature or, natural phenomenon?
Yes. 
Yes. Claim 1 and therefore their dependents each recite a system for an electronic chess set.  That is, other than reciting “chess pieces, chess board, an electronic system and capacitive sensing system” nothing in the claim element precludes the step from practically being performed in the human mind.  For example, but for the “chess pieces, chess board, an electronic system and capacitive sensing system” language, the claim encompasses the user to manually come up determining when something happens and can be done in the mind through observation.  Additionally, the mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping.  Thus, the claim recites a mental process.  The presenting, monitoring and presenting is purely mental.  These limitations can be performed in the mind or an act performed by a human.  Thus, the claims further recite a mental process.  Step 2A Prong Two: The claim recites the additional elements of “chess pieces, chess board, an electronic system and capacitive sensing system”.  This judicial exception is not integrated into a practical application because the limitations can be performed in the mind or an act performed by a human. The processor and display in both steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data.  This generic processor and display limitation are no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to the abstract idea.  Step 2B: As discussed previously with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e. mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  No, the claims do not provide an inventive concept (significantly more than the abstract idea).  The claim is ineligible.
Yes.  Claims 13 and therefore their dependents recite a method sensing user interactions with chess pieces at locations on a chessboard (method of organizing human activity, specifically, managing personal behavior, mental process, observation) 
3. 	Do the claims recite additional elements that integrate the judicial exception into a practical application?
No. Claim 13 recites sensing. However, does not specifically have to be performed by a system. This could be a mental process, i.e., sensing when something happens through the mind. This also follows the same philosophy as stated above.
Therefore, claims 1-19 are directed to patent-ineligible subject matter.
Response to Arguments
Applicant’s arguments, see amended claims 2, 3, & 10, filed 9/22/2022, with respect to 35 USC 112 have been fully considered and are persuasive.  The rejection of claims 2, 3 & 10 have been withdrawn. 
Applicant's arguments filed 9/22/2022 have been fully considered but they are not persuasive. In regards to 35 USC 101 the manner in which the Applicant has amended the claims does not overcome the current 35 USC 101 rejection.  The claims do recite structural pieces that operate in their standard manner.  However, the capacitive sensing system is only providing information and the processor is only processing information.  There is nothing being done with this information once it is determined and/or processed.  Therefore, the claims are still ineligible.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774. The examiner can normally be reached Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHA FRISBY/           Primary Examiner, Art Unit 3715